DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to the amendment filed 01/21/2022
Claim 1 has been amended and claim 20 has been added
Claims 1-20 are presented for examination
This action is Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 and 10-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Darr (US 2008/0223816).

1: Darr discloses a plastic container configured to hold a liquid and resist deformation, comprising:

32 extending from a central portion 50 of the base 12 to a circular perimeter, a plurality of load ribs 54 disposed between adjacent strap ribs, and a plurality of feet 40 formed between the strap ribs and the load ribs, the plurality of feet comprising a resting surface of the plastic container (abstract; fig. 7),

a sidewall 30 comprising a grip portion  extending from the base to a label panel which extends to a shoulder, the grip portion Z comprising one or more circumferentially positioned grip portion ribs 36;

a bell comprising a diameter which decreases as the bell extends from the shoulder 28 to a neck 20; and

a finish 14 connected to the neck 20 and configured to receive a closure, the neck and finish defining an opening  22 to an interior of the container ([0019-0022]; fig. 2).

wherein no intervening rib exists between each strap rib of the plurality of strap ribs and the one or more circumferentially positioned grip portion ribs (fig.1).

2: Darr discloses the plastic container of claim 1, wherein the one or more grip portion ribs comprises a number of grip portion ribs ranging between 1 rib and 30 ribs disposed within a linear distance of 10 centimeters ([0026], [0030]).

3: Darr discloses the plastic container of claim 1, wherein the one or more label panel ribs 72 comprises a number of label panel ribs ranging between 1 rib and 30 ribs disposed within a linear distance of 10 centimeters ([0026], [0030]; fig. 2).

4: Darr discloses the plastic container of claim 1, wherein the plurality of strap ribs 32 comprises three strap ribs that are equally spaced around a circumference of the base (fig. 7).

54 comprises six load ribs, and wherein two load ribs are equally spaced between adjacent strap ribs (fig. 7).

6: Darr discloses the plastic container of claim 1, wherein the plurality of strap ribs 32 extends to a height along the base which is greater than a height of the plurality of load ribs (fig. 9).
8: Darr discloses the plastic container of claim 1, wherein the base further comprises a base rib (ribs extending circumferentially below rib 72) circumferentially extending around the circular perimeter and disposed between the base and the grip portion of the sidewall (fig. 2).

9: Darr discloses the plastic container of claim 8, wherein the plurality of strap ribs extends from the base into the sidewall, thereby subdividing the base rib into a plurality of equally-sized segments (fig. 1 and 7).

10: Darr discloses the plastic container of claim 1, wherein the base further comprises a gate 52 centered on a central axis of the container and a wall 50extending from the gate toward the resting surface of the plastic container (fig. 12).

11: Darr discloses the plastic container of claim 10, wherein the wall comprises a dome surrounding the gate which slopes more steeply toward the resting surface than a portion of the wall surrounding the dome ([0028]).

12, 13: Darr discloses the plastic container of claim 10, wherein the plurality of strap ribs extend from locations surrounding the periphery of the gate (fig. 7).

14: Darr discloses the plastic container of claim 1, wherein each of the plurality of strap ribs comprises two rib side walls (split sides of 32) that extend smoothly into surrounding portions of the base (fig. 12).

([0025]; fig. 1).

16: Darr discloses the plastic container of claim 1, wherein each of the plurality of strap ribs is substantially parallel to the resting surface near the central portion of the base and then extends along an upward curved path toward the sidewall of the container (fig. 2).

17-19: Darr discloses the plastic container of claim 16, wherein the upward curved path comprises at least a first curve and a second curve, both of the first and second curves (left, right and middle sides of fig. 6) having an increasingly positive slope.

20: Darr discloses the plastic container of claim 1, wherein each strap rib 32 of the plurality of strap ribs extends to one of the one or more circumferentially positioned grip portion ribs 36 (fig. 2).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. The strap ribs of Darr extend at least 60% of the length of the container. The grip portion Z as shown in fig. 2 of Darr is confined to the space between each strap rib. Each grip rib 36 is continuous both laterally and longitudinally along the container. Since no other ribs are shown or taught to exist between the extending strap ribs, the limitation is met by Darr. The .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735